Case 2:19-cv-22238-ES-MAH Document 8 Filed 01/13/20 Page 1 of 2 PageID: 199



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 ACROCORE EXTERIOR MOULDINGS,                    Civil Action No. 2:19-cv-22238 (ES)(MAH)
 L.L.C.

                      Plaintiff,
                                                        NOTICE OF APPEARANCE
                 v.

 DRYVIT SYSTEMS, INC. and RPM
 INTERNATIONAL, INC.,

 Defendants.



         PLEASE TAKE NOTICE that the undersigned appears in this action as attorney for

defendants Dryvit Systems, Inc. and RPM International, Inc.


 Dated: January 13, 2020                            Respectfully submitted,

                                                    /s/ David N. Cohen
                                                    David N. Cohen (DC 4287)
                                                    FISHKIN LUCKS LLP
                                                    One Riverfront Plaza, Suite 410
                                                    Newark, NJ 07102
                                                    (973) 679-4431
                                                    dcohen@fishkinlucks.com

                                                    Attorneys for Defendants
                                                    Dryvit Systems, Inc. and
                                                    RPM International, Inc.




00070442.1
Case 2:19-cv-22238-ES-MAH Document 8 Filed 01/13/20 Page 2 of 2 PageID: 200



                                CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing Notice of Appearance was filed and

served this 13th day of January 2020, via the Court’ s CM/ECF system to all counsel of record.


                                                 /s/ David N. Cohen
                                                 David N. Cohen




00070442.1
